    Case: 1:20-cv-00512 Document #: 87 Filed: 08/12/20 Page 1 of 2 PageID #:1150



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DAVID MUTNICK, for himself and others )
similarly situated,                   )
                                      )                  Case No. 20 C 0512
                    Plaintiffs,       )
                                      )                  Judge Sharon Johnson Coleman
                 v.                   )
                                      )
CLEARVIEW AI, INC., et al.,           )
                                      )
                    Defendants.       )

                                                ORDER

        The Court, in its discretion, grants plaintiff David Mutnick’s Federal Rule of Civil Procedure

42(a)(2) motion to consolidate the related cases Hall v. Clearview AI, Inc., No. 1:20-cv-00846 and

Marron v. Clearview AI, Inc., No. 1:20-cv-02989 with the present case. [82]. The Court grants

Mutnick leave to file a consolidated complaint by no later than August 31, 2020. Defendants’

answer is due on or before September 14, 2020.

                                           BACKGROUND

        Plaintiff David Mutnick brings a putative class action under the Illinois Biometric

Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”). Similarly, in Hall and Marron – cases that

the Court has already found related under Northern District of Illinois Local Rule 40.4 – plaintiffs

bring claims against the Clearview defendants in connection with alleged violations of BIPA based

on defendant scanning plaintiffs’ facial geometries. Moreover, the putative Illinois classes in these

related cases are substantially similar, namely, Illinois residents whose biometric identifiers or

information is or was contained in defendants’ database.

        Prior to the filing of Marron, the Clearview defendants sought consolidation because the

Mutnick and Hall cases involved identical legal and factual issues. At that time, the Clearview

defendants conceded that the putative Illinois classes in Mutnick and Hall were substantially identical.
    Case: 1:20-cv-00512 Document #: 87 Filed: 08/12/20 Page 2 of 2 PageID #:1151



The Clearview defendants also asserted that consolidation would maximize efficiencies and result in

a substantial savings of judicial time and effort. In May 2020, the Court denied defendants’

consolidation motion as premature because there were pending proceedings in the Southern District

of New York where plaintiff Mutnick had moved to intervene. Shortly thereafter, the district court

in the Southern District of New York denied the motion to intervene.

                                            DISCUSSION

        Rule 42(a)(2) allows district courts to consolidate cases that “involve a common question of

law or fact” and “issue any other orders” in the consolidated cases “to avoid unnecessary cost or

delay.” See McDonald v. Hardy, 821 F.3d 882, 893 (7th Cir. 2016); Star Ins. Co. v. Risk Marketing Group

Inc., 561 F.3d 656, 660 (7th Cir. 2009). “District courts enjoy substantial discretion in deciding

whether and to what extent to consolidate cases.” Hall v. Hall, ___ U.S. ___, 138 S.Ct. 1118, 1131,

200 L.Ed.2d 399 (2018).

        Here, defendants admit that the factual and legal issued raised by plaintiffs Mutnick, Hall,

and Marron sufficiently overlap and that consolidation is appropriate. Defendants, however, assert

that the motion to consolidate is premature because of the pending motions to dismiss for lack of

personal jurisdiction and to transfer venue to the Southern District of New York. The Court

recently denied these motions, thus defendants’ argument is unavailing.

        Moreover, a newly-filed consolidated complaint will help organize the issues in this lawsuit

and ease the burden of having separate dockets, briefs, and orders in these related lawsuits. By

consolidating the lawsuits, the resultant efficiencies outweigh defendants’ concerns.

IT IS SO ORDERED.

Date: 8/12/2020

                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge


                                                       2
